                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           EASTERN DIVISION


JAMES DEMETRIUS BARNETT                                                   PLAINTIFF

v.                                        CIVIL ACTION NO. 2:18-CV-92-KS-MTP

CITY OF LAUREL, et al.                                                DEFENDANTS



                         MEMORANDUM OPINION AND ORDER

        For the reasons below, the Court grants the City of Laurel’s Motion for

Summary Judgment [195], denies Wade Robertson’s Motion for Summary Judgment

[206], and denies Bryce Gilbert’s Motion for Summary Judgment [209].

                                    I. BACKGROUND

        The Court discussed the background of this case in a previous opinion.

Memorandum Opinion and Order, Barnett v. City of Laurel, No. 2:18-CV-92-KS-MTP

(S.D. Miss. Sept. 5, 2018), ECF No. 77. Plaintiff alleges that Defendants Bryce Gilbert

and Wade Robertson, officers of Laurel, Mississippi’s police department, pursued him

and pulled him over after he altered his route to avoid a roadblock. Plaintiff claims

that he never resisted arrest, but that Gilbert and Robertson repeatedly kicked him

in the head with steel-toed boots after he was face-down on the ground. Plaintiff, an

African-American, believes that Defendants’ alleged actions were motivated by his

race.

        Plaintiff filed this lawsuit, naming the City of Laurel, Bryce Gilbert, and Wade

Robertson as Defendants. Both individual Defendants are named in their individual
and official capacities. Plaintiff asserted numerous claims under 42 U.S.C. ' 1983,

alleging violations of constitutional rights. The Court already dismissed Plaintiff’s

claim for punitive damages as to the City and the individual Defendants in their

official capacities, and Plaintiff’s claims under 42 U.S.C. §§ 1985 and 1986. Id. at 4,

6. The Court also addressed the parties’ evidentiary motions and excluded much of

Plaintiff’s proposed expert testimony. Memorandum Opinion and Order, Barnett v.

Laurel, No. 2:18-CV-92-KS-MTP (S.D. Miss. Nov. 6, 2019), ECF No. 251. The Court

now addresses Defendants’ motions for summary judgment.

          II. CITY OF LAUREL’S MOTION FOR SUMMARY JUDGMENT [195]

      First, the City filed a Motion for Summary Judgment [195]. Rule 56 provides

that “[t]he court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a); see also Sierra Club, Inc. v. Sandy Creek Energy

Assocs., L.P., 627 F.3d 134, 138 (5th Cir. 2010). “Where the burden of production at

trial ultimately rests on the nonmovant, the movant must merely demonstrate an

absence of evidentiary support in the record for the nonmovant’s case.” Cuadra v.

Houston Indep. Sch. Dist., 626 F.3d 808, 812 (5th Cir. 2010) (punctuation omitted).

The nonmovant “must come forward with specific facts showing that there is a

genuine issue for trial.” Id. “An issue is material if its resolution could affect the

outcome of the action.” Sierra Club, 627 F.3d at 138. “An issue is ‘genuine’ if the

evidence is sufficient for a reasonable jury to return a verdict for the nonmoving


                                          2
party.” Cuadra, 626 F.3d at 812.

      The Court is not permitted to make credibility determinations or weigh the

evidence. Deville v. Marcantel, 567 F.3d 156, 164 (5th Cir. 2009). When deciding

whether a genuine fact issue exists, “the court must view the facts and the inference

to be drawn therefrom in the light most favorable to the nonmoving party.” Sierra

Club, 627 F.3d at 138. However, “[c]onclusional allegations and denials, speculation,

improbable inferences, unsubstantiated assertions, and legalistic argumentation do

not adequately substitute for specific facts showing a genuine issue for trial.” Oliver

v. Scott, 276 F.3d 736, 744 (5th Cir. 2002).

A.    Municipal Liability

      First, the City argues that the Court should grant summary judgment in its

favor as to any Section 1983 claims because Plaintiff has no evidence of a municipal

policy or custom that was the moving force behind the alleged constitutional

deprivations. The Fifth Circuit provided the following summary of the law concerning

municipal liability under § 1983:

      A municipality is not liable under § 1983 on the theory of respondeat
      superior, but only for acts that are directly attributable to it through
      some official action or imprimatur. To hold a municipality liable under
      § 1983 for the misconduct of an employee, a plaintiff must show, in
      addition to a constitutional violation, that an official policy promulgated
      by the municipality’s policymaker was the moving force behind, or
      actual cause of the constitutional injury. The official policy itself must
      be unconstitutional or, if not, must have been adopted with deliberate
      indifference to the known or obvious fact that such constitutional
      violations would result.

      Official policy can arise in various forms. It usually exists in the form of

                                           3
           written policy statements, ordinances, or regulations, but may also arise
           in the form of a widespread practice that is so common and well-settled
           as to constitute a custom that fairly represents municipal policy. A policy
           is official only when it results from the decision or acquiescence of the
           municipal officer or body with final policymaking authority over the
           subject matter of the offending policy.

           Although an official policy can render a municipality culpable, there can
           be no municipal liability unless it is the moving force behind the
           constitutional violation. In other words, a plaintiff must show direct
           causation, i.e., that there was a direct causal link between the policy and
           the violation.

           A plaintiff must show that, where the official policy itself is not facially
           unconstitutional, it was adopted with deliberate indifference as to its
           known or obvious consequences. Deliberate indifference is a degree of
           culpability beyond mere negligence; it must amount to an intentional
           choice, not merely an unintentionally negligent oversight.

James v. Harris County, 577 F.3d 612, 617-18 (5th Cir. 2009) (punctuation and

citations omitted).

           Plaintiff contends that the City had an unwritten policy and custom of allowing

excessive force. Plaintiff cites alleged comments that officers made to him. He alleges

that Defendant Gilbert said, “If you do wrong you get done wrong,” and that another

officer called him “boy” and made a comment about “steel-toed boots on [Plaintiff’s]

face.” 1

           As noted above, a plaintiff can satisfy Monell’s “policy or custom requirement”



1 Plaintiff did not cite any specific record evidence in support of these allegations. The Court is not
obligated to search the record for evidence in support of Plaintiff’s claims. RSR Corp. v. Int’l Ins. Co.,
612 F.3d 851, 857 (5th Cir. 2010). “Rather, the party opposing the summary judgment is required to
identify specific evidence in the record and to articulate precisely how this evidence supports his
claim.” Id.; see also Texas v. EEOC, 933 F.3d 433, 446 (5th Cir. 2019). Plaintiff cited the expert
report of Roy Taylor, but the Court excluded Taylor’s opinions regarding the City’s alleged custom or
culture of encouraging excessive force. Memorandum Opinion and Order [251], at 10-11.
                                                    4
with proof of a “persistent, widespread practice of city officials or employees which,

although not authorized by officially adopted and promulgated policy, is so common

and well settled as to constitute a custom that fairly represents municipal policy.”

World Wide Street Preachers Fellowship v. Town of Columbia, 591 F.3d 747, 753 (5th

Cir. 2009). But a single incident is not enough to prove such a custom. Id.; see also

Pineda v. City of Houston, 291 F.3d 325, 329 (5th Cir. 2002). Plaintiff has not

presented any evidence to support his allegation of a policy or custom of permitting

the use of excessive force beyond a couple of remarks by officers at or around the

subject incident. That is plainly insufficient to prove a “persistent, widespread

practice” that is “so common and well settled as to constitute a custom . . . .” World

Wide Street Preachers, 291 F.3d at 329.

      Therefore, the Court finds that there is no genuine dispute of material fact on

this issue. Plaintiff cannot prove that a municipal policy or custom was the moving

force behind the alleged constitutional deprivations in this case. The Court grants the

City’s motion as to all Section 1983 claims asserted against it.

B.    Failure to Train or Supervise

      Next, the City argues that Plaintiff has no evidence to support his claim that

the City’s failure to train or supervise its employees caused the alleged constitutional

deprivation. Plaintiff did not respond to this argument in his brief.

      “To prevail on a failure-to-train theory, a plaintiff must demonstrate: (1) that

the municipality’s training procedures were inadequate, (2) that the municipality was


                                           5
deliberately indifferent in adopting its training policy, and (3) that the inadequate

training policy directly caused the violations in question.” Westfall v. Luna, 903 F.3d

534, 552 (5th Cir. 2018). The “plaintiff must allege with specificity how a particular

training program is defective.” Id.

       “[D]eliberate indifference is a stringent standard of fault, requiring

[allegations] that a municipal actor disregarded a known or obvious consequence of

his action.” Connick v. Thompson, 563 U.S. 51, 61, 131 S. Ct. 1350, 179 L. Ed. 2d 417

(2011). Plaintiff must show “that in light of the duties assigned to specific officers or

employees the need for more or different training is so obvious, and the inadequacy

so likely to result in the violation of constitutional rights, that the policymakers of

the city can reasonably be said to have been deliberately indifferent to the need.”

Valle v. City of Houston, 613 F.3d 536, 547 (5th Cir. 2010).

       Ordinarily, this standard “requires a pattern of similar conduct.” Jordan v.

Brumfield, 687 F. App’x 408, 415-16 (5th Cir. 2017). But a plaintiff can also “establish

deliberate indifference by showing a single incident with proof of the possibility of

recurring situations that present an obvious potential for violation of constitutional

rights.” Burge v. St. Tammany Parish, 336 F.3d 363, 373 (5th Cir. 2003). The single-

incident exception is narrow, though, and it only applies “where the facts giving rise

to the violation are such that it should have been apparent to the policymaker that a

constitutional violation was the highly predictable consequence of a particular policy

or failure to train.” Id.


                                           6
        Plaintiff did not direct the Court to any evidence demonstrating “(1) that the

municipality’s training procedures were inadequate, (2) that the municipality was

deliberately indifferent in adopting its training policy, [or] (3) that the inadequate

training policy directly caused the violations in question.” Westfall, 903 F.3d at 552.

Plaintiff has not even articulated or alleged a specific deficiency in the City’s training

procedures. Therefore, the Court grants the City’s motion as to any Section 1983

claim premised upon its alleged failure to train or supervise its employees.

C.      Conspiracy

        Next, the City argues that the Court should grant summary judgment in its

favor as to Plaintiff’s conspiracy claims under 42 U.S.C. §§ 1985 and 1986. 2 First, the

City argues that summary judgment is appropriate as to Plaintiff’s conspiracy claim

under Section 1985, citing the intra-corporate conspiracy doctrine. Section 1985(3)

requires Atwo or more persons@ to form a conspiracy. 42 U.S.C. ' 1985(3). Therefore,

“[u]nder ' 1985(3), a corporate entity and its employees constitute a ‘single legal

entity which is incapable of conspiring with itself.’” Benningfield v. City of Houston,



2 The Court already dismissed Plaintiff’s conspiracy claims in its Memorandum Opinion and Order
[77] of September 5, 2018. Shortly after entry of the Court’s order, the Magistrate Judge entered a
Case Management Order [86] setting December 5, 2018, as the deadline to seek leave to amend the
pleadings. On December 5, 2018, Plaintiff filed a Second Amended Complaint [88] – without having
first received leave from the Court or the written consent of Defendants. See FED. R. CIV. P. 15(a)(2).
Plaintiff reasserted the conspiracy claims that the Court had just dismissed. Second Amended
Complaint at 81-85, Barnett v. City of Laurel, No. 2:18-CV-92-KS-MTP (S.D. Miss. Dec. 5, 2018),
ECF No. 88. He also asserted new claims that were not in the previous pleading. Id. at 85-107.
Rather than file a motion to strike the rogue pleading or otherwise raise the question of its propriety,
Defendants simply answered it, and the parties conducted discovery as if the Second Amended
Complaint were the operative pleading, despite its questionable provenance. Therefore, the Court
assumes that Defendants have no objection to Plaintiff’s inclusion of claims that were already
dismissed.
                                                   7
157 F.3d 369, 378 (5th Cir. 1998) (quoting Hilliard v. Ferguson, 30 F.3d 649, 653 (5th

Cir. 1994)); see also Tuskan v. Jackson County, Miss., 2016 WL 3148629, at *4 (S.D.

Miss. May 12, 2016).

       Plaintiff did not respond to this argument in his response. Therefore, he has

not directed the Court to any evidence that the City conspired with another person,

as required to prove a claim of conspiracy under 42 U.S.C. § 1985(3). See Body by

Cook, Inc. v. State Farm Mut. Auto. Ins., 869 F.3d 381, 389 (5th Cir. 2017). Moreover,

“a valid § 1985 claim is a prerequisite to a § 1986 claim . . . .” Bryan v. City of Madison¸

213 F.3d 267, 276 (5th Cir. 2000); see also Newberry v. E. Tex. State Univ., 161 F.3d

276, 281 n. 3 (5th Cir. 1998). Accordingly, the Court grants the City’s motion as to

Plaintiff’s conspiracy claims under 42 U.S.C. §§ 1985 and 1986.

D.     State-Law Claims

       The City also presented several arguments related to Plaintiff’s state-law

claims. The Court will address each one in turn.

       1.      Intentional Infliction of Emotional Distress, Assault, Battery

       First, the City argues that it has not waived its sovereign immunity from

liability against Plaintiff’s claims of intentional infliction of emotional distress,

assault, and battery. 3 Plaintiff did not respond to this argument in his briefing.

       The MTCA codified the common-law sovereign immunity of Mississippi and its



3Plaintiff also asserted a tort claim of “outrage.” Under Mississippi law, a claim of “outrage” is the
same as intentional infliction of emotional distress. Raddin v. Manchester Educ. Found., Inc., 175 So.
3d 1243, 1252 (Miss. 2015); Donald v. Amoco Prod. Co., 735 So. 2d 161, 178-79 (Miss. 1999).
                                                  8
political subdivisions, MISS. CODE ANN. § 11-46-3(1), but it waived sovereign

immunity “from claims for money damages arising out of torts of . . . governmental

entities and the torts of their employees while acting within the course and scope of

their employment . . . .” MISS. CODE ANN. § 11-46-5(1).

       This waiver is subject to numerous conditions, restrictions, and limitations.

For example, “an employee shall not be considered as acting within the course and

scope of his employment and a governmental entity shall not be liable or be

considered to have waived sovereign immunity for any conduct of its employee if the

employee’s conduct constituted fraud, malice, libel, slander, defamation or any other

criminal offense other than traffic violations.” MISS. CODE ANN. § 11-46-5(2).

Accordingly, the MTCA does not waive a municipality’s sovereign immunity from

liability against claims of intentional infliction of emotional distress. 4 Likewise, it

does not waive a municipality’s sovereign immunity from liability against claims of

assault and battery. 5 Therefore, the Court grants the City’s motion as to Plaintiff’s

claims of intentional infliction of emotional distress, assault, and battery.

       2.      Negligence, Gross Negligence, Negligent Infliction of Emotional Distress

       Next, the City argues that it is immune from liability for Plaintiff’s claims of

negligence, gross negligence, and negligent infliction of emotional distress.



4 See, e.g. Seibert v. Jackson County, 2015 WL 4647927, at *11 (S.D. Miss. Aug. 5, 2015); Idom v.
Natchez-Adams Sch. Dist., 115 F. Supp. 3d 792, 804 (S.D. Miss. 2015); Ducksworth v. Rook, 2015 WL
737574, at *6 (S.D. Miss. Feb. 20, 2015).
5 See, e.g. Brown v. Wilkinson County Sheriff’s Dept., 2017 WL 1479428, at *8 (S.D. Miss. Apr. 24,

2017); Ducksworth, 2015 WL 737574 at *6; Holloway v. Lamar County, 2015 WL 9094531, at *5 (S.D.
Miss. Dec. 16, 2015).
                                                9
Specifically, the City argues that the “police function” exception of the Mississippi

Tort Claims Act (“MTCA”) applies. In response, Plaintiff argues that he was not

engaged in criminal activity at the time of injury, and that Defendants acted with

reckless disregard for his safety and well-being, removing their actions from the scope

of conduct protected by the police function exception.

      The MTCA provides:

      (1)    A governmental entity and its employees acting within the course
             and scope of their employment or duties shall not be liable for any
             claim:

                                      ***

             (c)    Arising out of any act or omission of an employee of a
                    governmental entity engaged in the performance or
                    execution of duties or activities relating to police or fire
                    protection unless the employee acted in reckless disregard
                    of the safety and well-being of any person not engaged in
                    criminal activity at the time of the injury.

MISS. CODE ANN. § 11-46-9(1)(c). “Reckless disregard . . . denotes more than

negligence, but less than an intentional act.” City of Jackson v. Lewis, 153 So. 3d 689,

693 (Miss. 1989). The Mississippi Supreme Court has found “reckless disregard when

the conduct involved evinced not only some appreciation of the unreasonable risk

involved, but also a deliberate disregard of that risk and the high probability of harm

involved.” Id. The reckless disregard standard “embraces willful or wanton conduct

which requires knowingly and intentionally doing a thing or wrongful act.” Phillips

v. Miss. Dep’t of Public Safety, 978 So. 2d 656, 661 (Miss. 2008).

      Neither negligence nor gross negligence arise to the level of “reckless

                                          10
disregard.” See Jones v. City of Hattiesburg, 2018 WL 3624978, at *3 (S.D. Miss. July

30, 2018); Collins v. City of Newton, 240 So. 3d 1211, 1222 (Miss. 2018); Hill v. Hinds

County, 237 So. 3d 838, 842 (Miss. 2017); Davis v. City of Clarksdale, 18 So. 3d 246,

249 (Miss. 2009); Turner v. City of Ruleville, 735 So. 2d 226, 229-30 (Miss. 1999).

Therefore, regardless of whether Plaintiff was engaged in criminal activity at the

time of his injury, the police function exception applies to Plaintiff’s claims of

negligence, gross negligence, and negligent infliction of emotional distress, and

summary judgment is appropriate as to those claims.

      3.     False Arrest, False Imprisonment

      The City also argues that the Court should grant summary judgment as to

Plaintiff’s claims of false arrest and false imprisonment because its officers had

probable cause to arrest Plaintiff. Plaintiff did not respond to this argument in

briefing.

      “The tort of false imprisonment as two elements, which are (1) the detention of

the plaintiff; and (2) the unlawfulness of such detention.” Alpha Gulf Coast, Inc. v.

Jackson, 901 So. 2d 709, 720 (Miss. 2001). “The second element concerning the

unlawfulness of the detention is determined by evaluating whether, looking at the

totality of the circumstances, the actions of the Defendant were objectively reasonable

in their nature, purpose, extent, and duration.” Id. Detention supported by probable

cause to believe the detainee has committed a crime is not unlawful. Butcher v.

Allstate, 2009 WL 261826, at *5 (S.D. Miss. Feb. 4, 2009); Thornhill v. Wilson, 504


                                          11
So. 2d 1205, 1208 (Miss. 1987).

      Likewise, “[i]f there is probable cause for the charges made, then the plaintiff’s

arrest is supported by probable cause, and a claim for false arrest must fail.” Croft v.

Grand Casino Tunica, Inc., 910 So. 2d 66, 75-76 (Miss. Ct. App. 2005); see also

Butcher, 2009 WL 261826 at *5; Mayweather v. Isle of Capri Casino, Inc., 996 So. 2d

136, 141 (Miss. Ct. App. 2008); Richard v. Supervalu, Inc., 974 So. 2d 944, 949 (Miss.

Ct. App. 2008).

      Here, it is undisputed that Plaintiff led Defendants on a high-speed car chase

across two counties. Therefore, the Court easily concludes that there was probable

cause to detain and/or arrest him and grants the City’s motion for summary judgment

as to Plaintiffs’ claims of false arrest and false imprisonment.

E.    Declaratory and Injunctive Relief

      Finally, the City seeks summary judgment as to Plaintiff’s claims for

declaratory and injunctive relief on his constitutional claims. As provided above, the

Court is granting the City’s motion as to all of Plaintiff’s Section 1983 claims against

it. Plaintiff’s demands for declaratory and injunctive relief are not free-standing

claims. Rather, they are demands for remedies on the underlying causes of action.

See Mitchell v. State Farm Fire & Cas. Co., 335 F. Supp. 3d 847, 855 (N.D. Miss.

2018); Gulf Shore Properties, LLC v. City of Waveland, Miss., 2018 WL 564942, at *4

(S.D. Miss. 2018) (claims for declaratory relief are derivative of substantive claims).

Without a successful underlying cause of action, Plaintiff is not entitled to a remedy.


                                          12
Smitherman v. Bayview Loan Servicing, LLC, 727 F. App’x 787, 792 (5th Cir. 2018).

Therefore, the Court grants the City’s motion as to Plaintiff’s claims for declaratory

and injunctive relief.

F.    Rule 56(f)

      Finally, in response to the City’s motion, Plaintiff argues that the Court should

grant summary judgment in his favor as to numerous issues. Rule 56 provides that

“[a]fter giving notice and a reasonable time to respond, the court may . . . grant

summary judgment for a nonmovant . . . .” FED. R. CIV. P. 56(f)(1).

      The Court declines to consider Plaintiff’s erstwhile motion for summary

judgment. This Court’s Local Rules specifically provide that “[a]ny written

communication with the court that is intended to be an application for relief or other

action by the court must be presented by a motion . . . .” L.U.Civ.R. 7(b). They also

provide: “A response to a motion may not include a counter-motion in the same

document. Any motion must be an item docketed separately from a response.”

L.U.Civ.R. 7(b)(3)(C). Regardless, the Court has not provided notice to Defendants

that it intends to consider Plaintiff’s purported motion, as required by Rule 56(f).

      For all of these reasons, the Court grants the City of Laurel’s Motion for

Summary Judgment [195].

         III. WADE ROBERTSON’S MOTION FOR SUMMARY JUDGMENT [206]

      Defendant Wade Robertson filed his own Motion for Summary Judgment [206].

For the reasons below, the Court denies it.


                                          13
A.     Individual Capacity Claims

       First, Robertson argues that Plaintiff did not plead any claims against him in

his individual capacity. In Plaintiff’s Second Amended Complaint, which the parties

apparently agree is the operative pleading, Plaintiff named Bryce Gilbert and Wade

Robertson “individually, and in their official capacities . . . .” Second Amended

Complaint [88], at 1. Additionally, Plaintiff asserted that Defendants were

“individually, jointly and severally liable” in Count VIII. Id. at 84. This is sufficient

to plead claims against the individual Defendants in their individual capacities.

B.     Excessive Force

       Next, Robertson argues that he is entitled to qualified immunity from liability

against Plaintiff’s excessive force claim because Plaintiff has not specifically

identified a clearly established constitutional right which Defendants purportedly

violated.

       In Counts I-II of the Second Amended Complaint [88], Plaintiff alleged that

Defendants Gilbert and Robertson violated his rights under the Fourth and

Fourteenth Amendments of the Constitution by using excessive force when they

arrested him. Specifically, he alleges that after he exited his vehicle and lay face-

down on the ground, Defendants “brutally assaulted [him] by repeatedly kicking him

in the head . . . .” Id. at 3. According to Plaintiff, once he exited his vehicle, he did not

resist arrest. Id. at 3, 30, 51.

       “[T]he right to be free from excessive force during a seizure is clearly


                                             14
established.” Poole v. City of Shreveport, 691 F.3d 624, 627 (5th Cir. 2012); see also

Newman v. Guidry, 703 F.3d 757, 763 (5th Cir. 2012); Bush v. Strain, 513 F.3d 492,

502 (5th Cir. 2008). Moreover, the Fifth Circuit has specifically held that “a

constitutional violation occurs when an officer . . . strikes . . . an arrestee who is not

actively resisting arrest.” Darden v. City of Forth Worth, Tex., 880 F.3d 722, at 731

(5th Cir. 2018); see also Newman, 703 F.3d at 764 (where arrestee did not commit a

crime, threaten anyone, resist arrest, or fail to obey a command, his right to be free

from use of force was clearly established); Bush, 513 F.3d at 502 (in 2008 case, it was

clearly established that officer could not forcefully slam arrestee’s face into vehicle

while she was not resisting arrest). Therefore, the Court easily concludes that

Plaintiff alleged a violation of a clearly established constitutional right. Defendants

had fair warning that the Constitution forbids the use of such severe force on an

arrestee that is not actively resisting arrest.

      Robertson also argues that Plaintiff does not have sufficient evidence to

support an excessive force claim. To prove a claim of excessive force, Plaintiff must

present evidence of “(1) an injury (2) which resulted directly and only from the use of

force that was clearly excessive to the need and (3) the force used was objectively

unreasonable.” Romero v. City of Grapevine, Tex., 888 F.3d 170, 176 (5th Cir. 2018).

      Though some injuries are so minor that they are insufficient to satisfy
      the injury element as a matter of law, an injury is generally legally
      cognizable when it results from a degree of force that is constitutionally
      impermissible – that is, objectively unreasonable under the
      circumstances. The objective reasonableness of the force, in turn,
      depends on the facts and circumstances of the particular case, such that

                                           15
        the need for force determines how much force is constitutionally
        permissible. Specifically, the court should consider the severity of the
        crime at issue, whether the suspect poses an immediate threat to the
        safety of the officers or others, and whether he is actively resisting arrest
        or attempting to evade arrest by flight.

Bush, 513 F.3d at 501.

        Plaintiff presented an affidavit in which he stated that at the end of the car

chase, he stopped his vehicle and “followed the instructions of Gilbert and Robertson.”

Exhibit 3 to Response at 1, Barnett v. City of Laurel, No. 2:18-CV-92-KS-MTP (S.D.

Miss. Aug. 23, 2019), ECF No. 236-3. He said:

        I exited the vehicle, showed my empty hands, and got face down on the
        ground. I complied with the police commands. I never resisted arrest
        after exiting the vehicle. Defendants Gilbert and Robertson brutally
        assaulted me by repeatedly kicking me in the head and face with “steel
        toe” boots and beating me in the head with a pistol and another hard
        object which may have been hand cuffs.

Id. He alleged that he suffered “permanent traumatic brain injury.” Id. at 2.

Photographs attached to the affidavit, which Plaintiff stated depict some of the

injuries he received on that night, show numerous abrasions, bruises, and swelling

on Plaintiff’s face and head. Id. at 8-15. 6

        Viewing this evidence in the light most favorable to Plaintiff, the Court

concludes that there are genuine disputes of material fact as to whether Defendant

Robertson violated Plaintiff’s constitutional rights by using excessive force in the


6 Robertson objects to the Court’s consideration of Plaintiff’s affidavit. He argues that the affidavit is
“riddled with hearsay statements.” The portions of the affidavit cited by the Court do not contain any
hearsay. Regardless, Robertson did not identify any specific hearsay in the affidavit, and the Court
declines to sift through the document on his behalf. Robertson also contends that the affidavit should
be “excluded as being submitted in bad faith,” citing FED. R. CIV. P 56(h). Again, Robertson made no
specific argument on this point, and the Court declines to guess or make an argument on his behalf.
                                                   16
arrest.

C.     Rule 56(f)

       Finally, in response to Robertson’s motion, Plaintiff argues that the Court

should grant summary judgment in his favor as to numerous issues. The Court

declines to do so for the same reasons provided above.

       For these reasons, the Court denies Wade Robertson’s Motion for Summary

Judgment [236]. 7

            IV. BRYCE GILBERT’S MOTION FOR SUMMARY JUDGMENT [209]

       Defendant Bryce Gilbert filed a Motion for Summary Judgment [209]. The

motion is four pages long, including the certificate of service. In the first two pages,

Gilbert asserted at least eight different arguments, each stated in no more than two

sentences. Gilbert then incorporated numerous pleadings by reference, including the

other Defendants’ evidence and briefs.

       Gilbert did not provide the Court with any briefing. His motion only includes

references to a single case and a few statutes. His arguments are so cursory that the

Court is left to guess exactly what he’s arguing. For example, on the first page of the

motion, Gilbert argues that “Plaintiff has not produced any admissible evidence

sufficient to overcome Gilbert’s affirmative defense” of qualified immunity, but

Gilbert did not specify which aspect of the qualified immunity analysis Plaintiff can



7 Robertson raised additional arguments in his reply brief. The Court will not consider them. Wallace
v. County of Comal, 400 F.3d 284, 292 (5th Cir. 2005) (court does not consider arguments first raised
in reply).
                                                 17
not overcome, or provide any citations to applicable law or specific evidence in the

record.

      The Court is not obligated to make Defendant’s arguments for him, to guess

what he is trying to argue, or to hunt through numerous other pleadings incorporated

by reference. The Court denies Gilbert’s Motion for Summary Judgment [209].

                                  V. CONCLUSION

      For these reasons, the Court grants the City of Laurel’s Motion for Summary

Judgment [195], denies Wade Robertson’s Motion for Summary Judgment [206], and

denies Bryce Gilbert’s Motion for Summary Judgment [209].

      SO ORDERED AND ADJUDGED this 8th day of November, 2019.

                                                         /s/
                                                        Keith Starrett
                                                          KEITH STARRETT
                                             UNITED STATES DISTRICT JUDGE




                                        18
